Citation Nr: 1438268	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  14-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neck pain with cervical spondylosis, C3-4 and C4-5 disc herniation.

2.  Entitlement to service connection for bilateral C5-7 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1982, with additional active service prior to these dates that has not been verified.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran is seeking service connection for cervical spine disabilities, characterized as neck pain with cervical spondylosis, C3-4 and C4-5 disc herniation, and bilateral C5-7 radiculopathy.  He contends that these disabilities are a result of his in-service work as a percussionist, during which he was required to carry a 30 to 45 pound drum with a strap around his neck for hours at a time.   

Initially, the Board recognizes that the Veteran entered service in sound condition.  His September 1973 service entrance examination shows that he entered service free from complaints related to his neck.  While post-service private records indicate that he may have experienced a pre-service injury to his neck, at his March 2014 hearing, the Veteran confirmed that he did experience a neck sprain during a basketball game at the age of 16, but that these symptoms resolved by the time he entered service.  The Board finds the Veteran's statements in this regard to be both competent and credible.  The Veteran, as a lay person, is competent to report symptoms such as neck pain, or a lack thereof, as they existed at the time he entered service.  Moreover, the Veteran's hearing testimony is compatible with the 1973 entrance examiner's findings that no neck disability existed at the time of entry into service.  There is simply no evidence to establish that the Veteran clearly and unmistakably had a neck disability at the time he entered service.  The Board, therefore, finds that the Veteran entered service in sound condition.  See 38 U.S.C.A. § 1111; VAOPGCPREC3-2003 (July 16, 2003).  

As to the nature of the Veteran's current neck disability and its relationship to his active service, the record is not yet developed to the Board's satisfaction.  The Veteran's DD Form 214 indeed confirms that his primary military occupational specialty (MOS) during service was Special Bandperson and Percussion Player.  In fact, the Veteran sought treatment several times for issues related to his drum usage in service.  In August 1975, he was treated for pain in both hands, as well as his right wrist, which the physician reported as due to drumming.  The Veteran, at the same time, reported occasional neck pain.  An October 1975 clinical record documents additional complaints in the hands related to drumming.  In October 1982, he reported a back problem, with pain and numbness described in the left scapular/shoulder area following prolonged parade-rest position with drum straps.  Relief was noted to exist with rest from the straps.  The physician suspected neuritis with a mild contusion secondary to drum strap.  In the same month, at the time of his October 1982 separation examination, no references to the neck were made by the examiner, but the Veteran reported on his Report of Medical History that he experiences swollen or painful joints, arthritis, rheumatism or bursitis, and painful or "trick" shoulder or elbow.  Thus, while there is just one notation of neck pain during the Veteran's active service, there are clear notations of several issues with other joints related to the Veteran's position as a percussionist.

At the time of his March 2014 hearing, the Veteran confirmed that on the day of a parade, he would carry the drum for two to three hours of rehearsal, followed by a fifteen-minute lunch formation, one to two drills which were one hour each, and finally a dress parade late in the afternoon.  Days such as this entailed carrying the 30 to 45 pound drum around his neck for five to ten hours a day, and holding it around his neck in parade rest formation during much of the remaining time.  The Veteran reported that at the end of performances his neck would be tired and hurting.

In August 2011, the Veteran underwent VA examination with a VA orthopedic surgeon.  He reported having neck pain since the 1970's, which started while carrying a drum playing in the West Point Band.  The examiner confirmed ongoing neck pain and radicular symptoms.  As to diagnosis, the examiner merely stated, "cervical disc."  No clear diagnosis was noted in the report and the examiner gave no opinion as to etiology.  Thus, this report is without probative value.

In November 2011 and October 2012, Dr. A.N., the Veteran's private family physician submitted statements to VA in support of the Veteran's claim.  Dr. A.N. opined that based upon the Veteran's in-service work as a military ceremonial drummer, along with his reports of the onset of pain during service, drumming contributed significantly to his current medical condition.  This physician noted the current condition as chronic cervical and supraspinatus pain with adhesive capsulitis of the shoulders bilaterally, worse on the right, consistent with chronic overuse.  This physician seems to suggest that the Veteran's shoulder and neck symptoms relate to a singular disabling condition.  While the physician clearly indicates some relationship between the Veteran's neck disability and his active service, there is no indication with a rationale as to whether the in-service use of the drums as likely as not caused the current disability.    

In November 2012, the Veteran again underwent VA examination.  A VA physician's assistant rendered the report and noted the Veteran as having cervical spondylosis with radiculopathy, and intervertebral disc disease of the cervical spine.  The physician's assistant also reported based upon a private March 2010 cervical MRI that the Veteran has C3-C4, C4-C5, C5-C6, and C6-C7 disc herniation and extrusion, as well as C7-T1 mild central disc bulge and posterior annular tear.  This report also made note of the Veteran's report of neck pain initially manifesting in the 1970's while carrying a drum and playing in the West Point Band.  Nonetheless, the physician's assistant found that the current neck disability was less likely than not incurred in or caused by the claimed in-service injury.  

The physician's assistant recognized the single report of occasional neck pain in service, the notation of pre-service neck injury, the Veteran's statements, and the private physician's opinion, and found that "there simply is no documentation of a neck condition in service."  The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The opinion rendered suggests that because a neck disability was not firmly diagnosed during service, there is no basis upon which service connection can be granted.  This is incorrect.  The November 2012 physician's assistant failed to discuss the nature of the Veteran's service and whether it is as likely as not that carrying a 30 to 45 pound drum for a number of hours per day, with symptoms such as pain afterward, could have caused the current neck disability.  

Moreover, the physician's assistant failed to discuss the nature of the disability as noted by the private physician, as including the shoulders, as well as the in-service notations of shoulder pain related to drum usage.  

For these reasons, the analysis provided in the November 2012 report is inadequate to permit a fair and objective assement of the claims on appeal.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  A remand for a new examination and opinion is necessary.

On remand, the RO or Appeals Management Center (AMC) should also obtain relevant ongoing VA and non-VA treatment records which may show treatment for the claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain relevant and ongoing VA and non-VA treatment records related to the Veteran's claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed cervical spine disorder, to include any associated shoulder disorder.  All pertinent evidence in the claims files must be made available to and reviewed by the physician.  Any indicated tests and studies should be performed.

The physician should identify all cervical spine disorders present during the period of the claim, to include discussion of the private physician's diagnosis of "chronic cervical and supraspinatus pain with adhesive capsulitis of the shoulders bilaterally, worse on the right, consistent with chronic overuse."  The physician is asked to clarify whether the Veteran has a shoulder disorder that is part and parcel of any existing neck disorder.

With respect to each disorder diagnosed, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder, originated during service, or is otherwise etiologically related to service.  The physician should discuss whether service as a ceremonial military drummer carrying a 30 to 45 pound drum around the neck for hours on end would as likely as not cause the current disability.  This discussion must recognize the various complaints in the service treatment records related to the Veteran's work as a drummer.  The physician must also recognize that the Veteran entered service in sound condition, and must discuss the Veteran's reports that he experienced pain in his neck during service, especially at the end of days of ceremonial drumming.

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



